Title: Introductory Note: H. G. Letters, [20 February 9–April 1789]
From: 
To: 


[New York, February 20, 1789–April 9, 1789]
Introductory Note

There is little doubt that Hamilton wrote the “H.G.” letters. Although he never said as much, many anonymous newspaper writers stated that he wrote them. For example, “William Tell,” whose attacks on Hamilton were so scurrilous that Francis Childs finally refused to print them in The [New York] Daily Advertiser, repeatedly named Hamilton as the author of the “H.G.” letters (see The Daily Advertiser, April 1, 21, 1789). Among other anonymous newspaper writers who named Hamilton as the author were “Whippers In” (The Daily Advertiser, April 2, 1789), “Tells Truth” (The Daily Advertiser, April 7, 1789), and an unsigned author who wrote “The Last Will and Testament of H.G.” (The New-York Journal, and Daily Patriotic Register, April 30, 1789).
The most conclusive evidence of Hamilton’s authorship is in a letter he wrote to Robert R. Livingston on March 18, 1789. Marinus Willett, a supporter of George Clinton, had challenged certain of “H.G.’s” facts. Hamilton then wrote to Livingston and Egbert Benson for proof of the facts in question (see the exchange of letters between Willett and “H.G.,” and H’s letter to Livingston of March 18). The day after Hamilton wrote to Livingston, The Daily Advertiser carried a letter from “H.G.” to Willett. Referring to Willett’s rebuttal of his facts, “H.G.” wrote: “The information which I received … was from members of the council.… These gentlemen have been written to, and the result of the inquiry shall be made known” (The Daily Advertiser, March 21, 1789). Livingston was one of the members of the “council” (the Council for the Temporary Government of the Southern District of New York) and one of those to whom Hamilton, as “H.G.,” had written. On March 22, 1789, Hamilton renewed his request to Livingston.
The sixteen “H.G.” letters, a sustained attack on Governor George Clinton, were addressed to a fictitious correspondent in Suffolk County. Each of them was headed with the following note by the editor of The Daily Advertiser: “A Series of Letters handed to the Printer, which will be published in succession.”
As published in The Daily Advertiser, there was some duplication in the numbering of the “H.G.” letters. Two were numbered VI, and two were numbered XI. The numbers given to these essays in the newspaper have been retained.
The “H.G.” letters are dated February 20, 21, 22, 24, 25, 26, 27, 28; March 2, 3, 4, 6, 7, 8, 9; April 9, 1789.

